UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166454 Rich Star Development Corporation (Exact name of registrant as specified in its charter) Nevada 42-1769584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10300 Charleston Blvd., Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 722-0865 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).ýYesoNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$175,000 as of June 30, 2012. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:3,500,000 shares of common stock as of February 28, 2013. DOCUMENTS INCORPORATED BY REFERENCE None. 1 EXPLANATORY NOTE Rich Star Development Corporation (the “Company”) is filing this Form 10-K/A to amend its Annual Report on Form 10-K for the year ended December 31, 2012 that was originally filed on February 28, 2013 (the “Original Annual Report”) to furnish the applicable Report(s) of Independent Registered Accounting Firm(s) to the Form 10-K which had been omitted from the Original Annual Report. The Original Annual Report has been revised to reflect the changes above. This Form 10-K/A speaks only as of the date the Original Annual Report was filed, and the Company has not undertaken herein to amend, supplement or update any information contained in the Original Annual Report to give effect to any subsequent events. Accordingly, this Form 10-K/A should be read in conjunction with the Original Annual Report. 2 RICH STAR DEVELOPMENT CORPORATION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 INDEX TO FORM 10-K/A (Amendment No. 1) PART I Page Item 1 Business 4 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Mine Safety Disclosures 5 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 10 Item 8 Financial Statements and Supplementary Data 10 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A Controls and Procedures 10 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 12 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13 Certain Relationships and Related Transactions, and Director Independence 14 Item 14 Principal Accounting Fees and Services 15 PART IV Item 15 Exhibits, Financial Statement Schedules 15 3 PART I Note about Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements may appear throughout this report, including without limitation, the following sections: “Business,” “Management’s Discussion and Analysis,” and “Risk Factors.” These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section titled “Risk Factors” (Part I, Item 1A of this Form 10-K/A). We undertake no obligation to update or revise publicly any forward-looking statements, whether because of new information, future events, or otherwise. Item 1 Business Overview Rich Star Development Corporation (“we,” “our,” “us,” or “the Company”) was incorporated in the State of Nevada on May 29, 2009. We are a wholesale distribution company that plans to import and source locally products in the food service. Products We intend to source and distribute food products, paper products, janitorial products, restaurant utensils and equipment. Sources of Supply Our future plans include buying products directly from factories, participating in joint ventures and branding products to achieve best possible cost levels and maximize profitability. Customers Our initial customers will include the restaurant and hospitality industries as well as small retail grocery stores primarily located in the western United States. Employees We do not currently have any employees. Competition The food service industry is a highly competitive market.Industry sources estimate that there are more than 15,000 companies engaged in food service distribution in the United States. Our customers may also choose to purchase products directly from retail outlets or negotiate prices directly with our suppliers. Many of our competitors have significant advantages over our Company in terms of scale, operating histories, number of locations in operation, customer base, capital and other resources.The intense competition constitutes significant risk factors for our operations in the industry. We area start-up company that has yet to commence commercial operations. Accordingly, there can be no assurances that we can successfully compete in the food service distribution market. We intend to offer a complete package of high quality products to our customers at competitive prices.Management believes that these characteristics will provide us with the ability to compete successfully within the industry. 4 Government Regulation As a distributor of food products, we will be subject to the U.S. Federal Food, Drug and Cosmetic Act and regulations promulgated by the U.S. Food and Drug Administration (FDA). The FDA regulates food safety through various statutory and regulatory mandates. The agency also specifies the standards of identity for certain foods, prescribes the format and content of information required to appear on food product labels, regulates food contact packaging and materials, and maintains a Reportable Food Registry for the industry to report when there is a reasonable probability that an article of food will cause serious adverse health consequences. For certain product lines, we may also be subject to the Federal Meat Inspection Act, the Poultry Products Inspection Act, the Perishable Agricultural Commodities Act, the Packers and Stockyard Act and regulations promulgated by the U.S. Department of Agriculture (USDA) to interpret and implement these statutory provisions. The USDA imposes standards for product safety, quality and sanitation through the federal meat and poultry inspection program. The USDA reviews and approves the labeling of these products and also establishes standards for the grading and commercial acceptance of produce shipments from our suppliers. We are also subject to the Public Health Security and Bioterrorism Preparedness and Response Act of 2002, which imposes certain registration and record keeping requirements on facilities that manufacture, process, pack or hold food for human or animal consumption. We are also subject to regulation by numerous federal, state and local regulatory agencies, including, but not limited to, the U.S. Department of Labor, which set employment practice standards for workers, and the U.S. Department of Transportation, which regulate transportation of perishable and hazardous materials and waste, and similar state, provincial and local agencies. Compliance with these laws is not anticipated to have a material effect on our capital expenditures, earnings or competitive position. Patents and Trademarks We do not own, either legally or beneficially, any patents or trademarks. Subsidiaries We do not currently have any subsidiaries. Item 1ARisk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our principal corporate offices are located at 10300 Charleston Boulevard, Las Vegas, Nevada 89135. We do not have a lease agreement for the space and our usage of the space could be terminated at any time. Item 3 Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Item 4 Mine Safety Disclosures Not applicable. 5 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is listed to trade in the over-the-counter securities market through the Financial Industry Regulatory Authority ("FINRA") Automated Quotation Bulletin Board System, under the symbol “RCHR”. We have been eligible to participate in the OTC Bulletin Board since May 3, 2011. The following table sets forth the quarterly high and low bid prices for our Common Stock during the last two fiscal years, as reported by a Quarterly Trade and Quote Summary Report of the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Bid Prices ($) 2011 Fiscal Year High Low March 31, 2011 n/a n/a June 30, 2011 n/a n/a September 30, 2011 n/a n/a December 31, 2011 2012 Fiscal Year March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 On January 31, 2013, the closing price for the common stock on the OTCBB was $0.05 per share. Holders As of December 31, 2012, we had 36 holders of our common stock. Dividend Policy The payment of dividends in the future rests within the discretion of our Board of Directors and will depend upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information None. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6 Selected Financial Data Not required for smaller reporting companies. Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations We intend to become a distribution company that will import and source locally, products in the food service business. We are in the developmental stage and have not yet implemented our business plan. 6 Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. For the years ended December 31, 2012 and 2011 and for the period from May 29, 2009 (inception) to December 31, 2012: Revenue We did not generate any revenue during the period from May 29, 2009 (inception) to December 31, 2012.During this development stage, we were primarily focused on corporate organization, the initial public offering and the development of our business plan. Expenses Our total expenses for the year ended December 31, 2012 were $26,055 for general, administrative and interest expenses, as compared to $27,090 for the year ended December 31, 2011.The largest components of general and administrative expense were professional fees in the amounts of $18,565 and $21,500, respectively. Our total expenses for the period from May 29, 2009 (inception) to December 31, 2012 were $139,556 for general, administrative and interest expenses.The largest components of general and administrative expense during that period were professional fees in the amount of $59,785 and consulting fees in the amount of $65,000. Net Loss Our net loss for the year ended December 31, 2012 was $26,055 as compared to a net loss of $27,090 for the year ended December 31, 2011.Our accumulated deficit for the period from May 29, 2009 (inception) to December 31, 2012 was $139,556. Liquidity and Financial Condition As of December 31, 2012 we had no current assets, current liabilities of $35,760 and a working capital deficit of $35,760 as compared to current asset of $115, current liabilities of $12,116 and working capital deficit of $12,001 at December 31, 2011. Operating Activities During the year ended December 31, 2012, we used cash in the amount of $34,437 for operating activities. This included a net loss of $26,055, imputed interest of $2,296 and a $10,678 decrease in accounts payable. By comparison, during the year ended December 31, 2011, we used cash in the amount of $23,850 for operating activities. This included a net loss of $27,090 offset by a $3,240 increase in accounts payable. During the period from May 29, 2009 (inception) to December 31, 2012, we used $135,338 of cash in operating activities.This included a net loss of $139,556, imputed interest of $2,296, stock issued for services in the amount of $1,500 and a $422 increase in accounts payable. Investing Activities There were no investing activities for the year ended December 31, 2012 and 2011 or for the period from May 29, 2009 (inception) to December 31, 2012. Financing Activities During the year ended December 31, 2012, we received stockholder advances in the amount of $34,322 for total cash provided by financing activities of $34,322. By comparison, during the year ended December 31, 2011, we received stockholder advances in the amount of $1,016 for total cash provided by financing activities of $1,016. 7 From May 29, 2009 (inception) to December 31, 2012, we receivednote payableadvances in the amount of $100,338, repaid $65,000 due to the stockholder and received proceeds from issuance of common stock in the amount of $100,000 for total cash provided by financing activities of $135,338. We currently do not have sufficient funds to satisfy the minimum cash requirements to implement our business plan over the next twelve months.Due to our brief history and historical net losses, our operations have not been a source of liquidity.Therefore, our ability to continue as a going concern is dependent on our ability to raise additional capital. We presently do not have any available credit, financing or other external sources of liquidity.In order to obtain capital, we may need to sell additional shares of common stock or borrow funds from private lenders.However, the low trading price of our common stock and a downturn in the U.S. stock and debt markets is likely to make it more difficult to obtain financing through the issuance of equity or debt securities.As a result, there can be no assurance that we will be successful in obtaining additional funding. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing.Further, if we issue additional equity or debt securities, stockholders may experience dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock. Going Concern As reflected in the accompanying financial statements, we had a net loss of $26,055, net cash used in operations of $34,437 and a working capital deficit and stockholders’ deficit of $35,760 at December 31, 2012.We have had no revenues and incurred losses since inception resulting in a deficit accumulated during the development stage of $139,556. We anticipate that we will continue to generate losses from operations in the near future raising substantial doubt about our ability to continue as a going concern. Our ability to continue operations is dependent on Management's plans, which include the raising of capital through debt and/or equity markets until such time that funds provided by operations are sufficient to fund working capital requirements. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should we be unable to continue as a going concern. Plan of Operations We are a start-up wholesale distribution company that plans to import and source locally products in the food service business including food, paper, janitorial products, restaurant utensils and equipment. Our business is in the developmental stage.We have not yet begun to implement our business plan.Our ability to commence operations is entirely dependent upon our ability to raise additional capital.If we cannot raise additional capital, we will not be able to establish a base of operations to generate revenue.We do not have any formal or informal agreements to attain such financing.We cannot assure any investor that, if needed, sufficient financing can be obtained or, if obtained, that it will be on reasonable terms. Upon receipt of sufficient financing, our goal is to buy direct from factories, establish joint ventures and develop private brand products to achieve the best possible cost levels and maximize profitability.We have no current plans, proposals or arrangements, written or otherwise, to seek a business combination with another entity in the near future. Summary of Significant Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 8 Our significant accounting policies are summarized in Note 2 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our financial statements: Development Stage Our financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include negotiating distribution agreements and marketing the territory for product distribution outlets.While seeking to implement its business plan, we will look to obtain additional debt and/or equity related funding opportunities.We have not generated any revenues since inception. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Such estimates and assumptions have an impact on the fair value of share-based payments, estimates and the valuation allowance for deferred tax assets due to continuing and expected future operating losses. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Cash We consider all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at December 31, 2012 and 2011, respectively. Share Based Payments We recognizes share-based compensation, including stock option grants, warrants, restricted stock grants and stock appreciation rights, at their fair value on the grant date. Share based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable.Compensation expense is generally recognized on a straight-line basis over the service period. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“the FASB”) issued guidance to provide a consistent definition of fair value and to ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards ("IFRS").The guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This new guidance should be applied prospectively and are effective for interim and annual periods beginning after December 15, 2011. Early adoption by public entities is not permitted. We adopted this guidance as of January 1, 2012 without a material impact on our financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk Not required for smaller reporting companies. Item 8 Financial Statements and Supplementary Data See F-1. Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Act is accumulated and communicated to our management to allow timely decisions regarding required disclosure.Rules 13a-15(b) and 15d-15(b) under the Exchange Act, requires us to carry out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2012.This evaluation was implemented under the supervision and with the participation of our officers and directors. Based on this evaluation, management concluded that, as of December 31, 2012, our disclosure controls and procedures are ineffective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner and (2) accumulated and communicated to our management to allow timely decisions regarding required disclosure. Our officers and directors have concluded that our disclosure controls and procedures had the following material weaknesses: · We were unable to maintain any segregation of duties within our financial operations due to our reliance on limited personnel in the finance function. While this control deficiency did not result in any audit adjustments to our financial statements, it could have resulted in a material misstatement that might have been prevented or detected by a segregation of duties; · We lack sufficient resources to perform the internal audit function and do not have an Audit Committee; · We do not have an independent Board of Directors, nor do we have a board member designated as an independent financial expert. The Board of Directors is comprised of two members who also serve as executive officers.As a result, there is a lack of independent oversight of the management team, lack of independent review of our operating and financial results, and lack of independent review of disclosures made by us; and · Documentation of all proper accounting procedures is not yet complete. To the extent reasonably possible given our limited resources, we intend to take measures to cure the aforementioned weaknesses, including, but not limited to, the following: · Engaging consultants to assist in ensuring that accounting policies and procedures are consistent across the organization and that we have adequate control over financial statement disclosures; · Hiring additional qualified financial personnel; · Expanding our current board of directors to include additional independent individuals willing to perform directorial functions; and · Increasing our workforce in preparation for exiting the development stage and commencing revenue producing operations. 10 Since the recited remedial actions will require that we hire or engage additional personnel, these material weaknesses may not be overcome in the near-term due to our limited financial resources. Until such remedial actions can be realized, we will continue to rely on the limited advice of outside professionals and consultants.These initiatives will be subject to our ability to obtain sufficient future financing and subject to our ability to start generating revenue. Management’s Annual Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.Our internal control system was designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of our financial statements for external purposes in accordance with generally accepted accounting principles.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our officers have assessed the effectiveness of our internal controls over financial reporting as of December 31, 2012.In making this assessment, management used the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based upon its assessment, management concluded that, as of December 31, 2012, our internal control over financial reporting was ineffective. Management has identified a lack of sufficient personnel in the accounting function due to our limited resources with appropriate skills, training and experience to perform the review processes to ensure the complete and proper application of generally accepted accounting principles.We are in the process of developing and implementing remediation plans to address our material weaknesses in our internal controls. Management has identified specific remedial actions to address the material weaknesses described above: · Improve the effectiveness of the accounting group by augmenting our existing resources with additional consultants or employees to improve segregation procedures and to assist in the analysis and recording of complex accounting transactions and preparation of tax disclosures. We plan to mitigate the segregation of duties issue by hiring additional personnel in the accounting department once we have achieved positive cash flow from operations and/or have raised significant additional working capital; and · Improve segregation procedures by strengthening cross approval of various functions including cash disbursements and quarterly internal audit procedures where appropriate. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. This Annual Report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to an exemption for smaller reporting companies under Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Changes in Internal Control over Financial Reporting During the fourth quarter ended December 31, 2012, there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B Other Information None. 11 PART III Item 10 Directors, Executive Officers and Corporate Governance Below are the names and certain information regarding our executive officers and directors during the year ended December 31, 2012. Name Age Position Man Yee Kung 50 President, Chief Executive and Financial Officer, and Director Ying Yiu Chan 32 Secretary and Director The biographies of each of the officer and directors are listed below and contain information regarding the person’s service as a director, business experience, public company director positions currently held or held at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the Board to determine that the person should serve as a director in light of our business and structure. Man Yee Kung. Man Yee Kung is our President, Chief Financial Officer and a Director. As President, Man Yee Kung is responsible for the day-to-day management of the Company and for the continued strategic evolution of its distribution business.For the past five years, Mrs. Kung has served as a manager for Kwong Fung Foods. Ying Yiu Chan. Mr. Chan is the Corporate Secretary and a Director. In this capacity, he is responsible for all administrative functions and corporate filings.For the past five years, Mr. Chan has served as a warehouse manager and fleet controller for Kwong Fung Foods. Directors Our bylaws authorize no less than one (1) director. We currently have two directors. Term of Office Our directors are appointed for a one-year term to hold office until the next annual meeting of our shareholders or until removed from office in accordance with our bylaws.Our executive officers are appointed by our board of directors and hold office until removed by the board. Family Relationships There are no family relationships among our officer and directors. Board of Director Committees We do not have any board committees due to the limited size of the Board and the Company, and as such the board as a whole carries out the functions of audit, nominating and compensation committees. Compliance with Section 16(a) of the Exchange Act Not applicable. Item 11 Executive Compensation The following table sets forth the compensation paid to our officers and directors for theyears ended December 31, 2012 and 2011: 12 Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non- Equity Incentive Plan Compensation Change in Pension Value and Non- Qualified Deferred Compensation Earnings($) All Other Compensation Total Man Yee Kung (1) - Ying Yiu Chan (2) - President, Chief Executive and Financial Officer, and Director Secretary and Director Employment Agreements None. Director Compensation None. Equity Compensation Plans The following table set forth information regarding the outstanding equity awards as of December 31, 2011 for our officers and directors: Option Awards Stock Awards Name Number of Securities Underlying Unexercised options (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Man Yee Kung - Ying Yiu Chan - 13 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth certain information regarding beneficial ownership of our common stock as ofDecember 31, 2012. · By each person who is known by us to beneficially own more than 5% of our common stock; · By each of our officers and directors; and · By all of our officers and directors as a group. Title of Class Name and address of beneficial owner Amount of beneficial ownership Percent of class* Common Man Yee Kung 2051 No 6 Road Unit Vancouver, BC V6V 1P3 Canada 28.6% Common Derek Tak Wing Wong 2051 No 6 Road Unit Vancouver, BC V6V 1P3 Canada 17.1% Common Diane Tak Nga Wong 2051 No 6 Road Unit Vancouver, BC V6V 1P3 Canada 17.1% Common Dickson Tak Sang Wong 2051 No 6 Road Unit Vancouver, BC V6V 1P3 Canada 17.1% Common Ying Yiu Chan 2051 No 6 Road Unit Vancouver, BC V6V 1P3 Canada 14.3% Common All Officers and Directors as a Group (2 persons) 42.9% As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security). Inaddition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. Other than the shareholders listed above, we know of no other person who is the beneficial owner of more than five percent (5%) of our common stock. The persons named above have full voting and investment power with respect to the shares indicated.Under the rules of the Securities and Exchange Commission, a person (or group of persons) is deemed to be a "beneficial owner" of a security if he or she, directly or indirectly, has or shares the power to vote or to direct the voting of such security, or the power to dispose of or to direct the disposition of such security.Accordingly, more than one person may be deemed to be a beneficial owner of the same security. A person is also deemed to be a beneficial owner of any security, which that person has the right to acquire within 60 days, such as options or warrants to purchase our common stock. Item 13 Certain Relationships and Related Transactions, and Director Independence None. 14 Item 14 Principal Accounting Fees and Services The fees billed for professional services rendered by our principal accountant are as follows: Fiscal Audit-Related Year Audit Fees Fees Tax Fees All Other Fees - Pre-Approval Policies and Procedures The board of directors must pre-approve any use of our independent accountants for any non-audit services.All services of our auditors are approved by our whole board and are subject to review by our whole board. PART IV Item 15 Exhibits, Financial Statement Schedules Number Exhibit Rule 13a-14(a) Certification of Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Principal Executive Officer 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document *Pursuant to applicable securities laws and regulations, we are deemed to have complied with the reporting obligation relating to the submission of interactive data files in such exhibits and are not subject to liability under any anti-fraud provisions of the federal securities laws as long as we have made a good faith attempt to comply with the submission requirements and promptly amend the interactive data files after becoming aware that the interactive data files fail to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, these interactive data files are deemed not filed and otherwise are not subject to liability. 15 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Rich Star Development Corporation Date:June 21, 2013 /s/ Man Yee Kung Man Yee Kung Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:June 21, 2013 /s/ Man Yee Kung Man Yee Kung Director, President, Chief Executive Officer (Principal Executive Officer) and Interim Chief Financial Officer (Interim Principal Financial and Accounting Officer) /s/ Ying Yiu Chan Date:June 21, 2013 Ying Yiu Chan Secretary and Director 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Rich Star Development Corporation We have audited the accompanying balance sheets of Rich Star Development Corporation (a Development Stage Company) as of December 31, 2012 and the related statements of operations, stockholders’ equity (deficit), and cash flows for year then ended. Rich Star Development Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rich Star Development Corporation as of December 31, 2012, and the results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming Rich Star Development Corporation will continue as a going concern. As more fully discussed in Note 3 to the financial statements, the Company has a working capital deficit and reported a net loss since inception and will need to secure new financing or additional capital in order to continue operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan as to these matters is also described in Note 3. These financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ L.L. Bradford & Company, LLC February 28, 2013 Las Vegas, Nevada F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Rich Star Development Corporation We have audited the accompanying balance sheets of Rich Star Development Corporation (a development stage company) as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2011 and 2010, and from May 29, 2009 (inception) to December 31, 2011.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rich Star Development Corporation (a development stage company) as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010, and from May 29, 2009 (inception) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has a net loss of $27,090 and net cash used in operations of $23,850 for the year ended December 31, 2011. The Company had a working capital and stockholders’ deficit of $12,001 at December 31, 2011. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan in regards to these matters is also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A. /s/Berman & Company, P.A. Boca Raton, Florida March 29, 2012 F-2 RICH STAR DEVELOPMENT CORPORATION (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, 2012 December 31, 2011 Assets Current assets Cash $
